 


110 HRES 417 IH: Expressing no confidence in the performance of Attorney General Alberto Gonzales, and urging the President to request his resignation.
U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 417 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2007 
Mr. Schiff (for himself, Mr. Davis of Alabama, Ms. Wasserman Schultz, Mr. Boucher, Mr. Cohen, Mr. Ellison, Mr. McGovern, Mr. Thompson of California, Mr. Ackerman, Ms. Berkley, Mr. Stark, Mr. Farr, Mr. Grijalva, and Mr. Fattah) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Expressing no confidence in the performance of Attorney General Alberto Gonzales, and urging the President to request his resignation. 
 
 
Whereas at this critical time in the Nation’s history when the American people confront unprecedented challenges posed by global terrorism, when so many critical issues remain to be addressed at home, and when it is essential that the Nation has the service of an Attorney General who has the full confidence of the American people to enforce the law, to defend the United States from foreign and domestic threats, to prevent crime, to seek punishment for those guilty of committing crimes, and to ensure the fair and impartial administration of justice for all Americans; and 
Whereas Attorney General Alberto Gonzales has failed to adequately and properly manage the Department of Justice and faithfully execute the duties of his office, as reflected in his mismanagement of the dismissal of United States attorneys, the conflicting and incomplete testimony before Congress by the Attorney General and his top aides, and his inability to assure the public that the laws of the Nation are being enforced in an independent, nonpartisan, and judicious manner: Now, therefore, be it 
 
That the House of Representatives and the American people have lost confidence in Attorney General Alberto Gonzales, and urge the President to request his resignation and to nominate a new candidate more capable of serving as the head of the Department of Justice. 
 
